Title: To Thomas Jefferson from Thomas McKean, 17 June 1805
From: McKean, Thomas
To: Jefferson, Thomas


                  
                     Sir, 
                     Philadelphia. June 17th. 1805.
                  
                  At the request of divers Gentlemen, I take the liberty of inclosing herewith to Your Excellency a recommendation of Mr. Hugh Lennox, for many years a reputable Merchant in this city, as successor to William Savage of the Island of Jamaica Esquire.—About seven or more years ago he was induced to proceed to that Island for the purpose of personally attending to a suit in Chancery there against the executors of a Merchant, who had died in the Island more than sixty thousand dollars in his debt, and after eight years litigation obtained a Decree in his favor; when he returned to his family here, but has lately been informed, that he will loose the fruits of all his assiduity & great sacrifices in the affair by the insolvency of the parties. However this circumstance, from his long residence in Jamaica, has afforded him the opportunity of acquiring a considerable knowledge of men & measures there.— Permit me, therefore, to add my name in favor of his application, and to subscribe myself, with particular attachment & regard, 
                  Your Excellency’s Most obedient humble servant
                  
                     Thos M’Kean 
                     
                  
               